[Cite as Hadler v. Thompson, 2018-Ohio-1072.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Dorothea A. Hadler,                             :

                Plaintiff-Appellee,             :

v.                                              :                No. 17AP-578
                                                            (C.P.C. No. 14CVE11-11708)
Russell Dennis Thompson, Jr. et al.,            :
                                                            (REGULAR CALENDAR)
                Defendants-Appellees,           :

(Woods Cove III, LLC,                           :

                Defendant-Appellant).           :


                                          D E C I S I O N

                                   Rendered on March 23, 2018


                On brief: Bailey Cavalieri LLC, Nick V. Cavalieri and
                Matthew T. Schaeffer, for appellee Dorothea A. Hadler.
                Argued: Michael T. Schaeffer.

                On brief: Sandhu Law Group, LLC, David T. Brady and
                Brian S. Gozelanczyk, for appellant. Argued: Brian S.
                Gozelanczyk.

                 APPEAL from the Franklin County Court of Common Pleas

TYACK, J.
        {¶ 1} Woods Cove III, LLC, is appealing from the denial of its motion seeking
partial relief from the judgment rendered against it. It assigns a single error for our review:
                The trial court erred as a matter of law and committed
                reversible error when it denied Appellant's Motion for Partial
                Relief From Judgment filed May 26, 2017.
No. 17AP-578                                                                              2


       {¶ 2} The trial court judge who handled this foreclosure action journalized a
concise decision denying the relief sought by Woods Cove III, LLC:
              This matter is before this Court on Defendant's, Woods Cover
              [sic] III, LLC, Motion for Relief from Judgment, filed May 26,
              2017. The Court will keep this simple. Defendant has not
              shown that it filed the present motion in a reasonable time,
              has not shown that it meets any section of Civ. R. 60(B) and
              has not shown that it possesses a meritorious defense. As
              such, Defendant's, Woods Cove III, LLC, motion is not well-
              taken, and is hereby DENIED.

       {¶ 3} The trial court's ruling heavily depends on the allegation that Woods Cove,
after being served the foreclosure complaint, did not enter a formal appearance in the
lawsuit. As a result, when the property was sold following the judgment of foreclosure, the
property was sold free of the tax liens Woods Cove had bought.
       {¶ 4} Counsel for Dorothea Hadler also points out that the tax certificates
purchased by Woods Cove had a provision that the tax certificates were to expire after four
years and the four years had passed before Woods Cove filed its motion for relief from
partial judgment.
       {¶ 5} After careful review of the record, we find that the trial court properly found
that Woods Cove did not pursue relief from judgment within a reasonable time. We
therefore overrule the sole assignment of error and affirm the judgment of the trial court.
                                                                       Judgment affirmed.

                     DORRIAN and LUPER SCHUSTER, JJ., concur.